Rate Schedule TF-1 Service Agreement
 
Contract No. 100005
 
THIS SERVICE AGREEMENT (Agreement) by and between Northwest Pipeline GP
(Transporter) and Northwest Natural Gas Company (Shipper) is made and entered
into on June 21, 2011 and restates the Service Agreement made and entered into
on February 14, 2007.
WHEREAS:
 
A
Pursuant to Section 11.4 of the General Terms and Conditions of Transporter's
FERC Gas Tariff, Transporter and Shipper desire to restate and amend the Service
Agreement dated July 31, 1991 ("Contract #100005") in the format of Northwest's
currently effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.
B
Significant events and amendments of Contract reflected in the contract
restatement include:
 1. Effective November 1, 1992, to conform to the provisions of the approved
Joint Offer of Settlement in Docket No. CP92-79, the original Replacement Firm
Transportation Agreement dated July 31, 1991, as amended November 1, 1992,
superceded and replaced both a firm sales Service Agreement dated May 15, 1989
and a Firm Transportation Agreement dated September 29, 1988 to provide a
partial conversion of Shipper's firm sales Contract Demand to Shipper's firm
Transportation Contract Demand and to establish unilateral evergreen rights.
 2. By Amendment dated October 4, 1993, the conversion of Shipper's remaining
firm sales Contract Demand was implemented, effective November 1, 1993.
 3. By Amendment dated November 1, 1995, Shipper's Contract Demand was reduced
by 30,000 Dth/d, from the Sumas Receipt Point to the Kelso/Beaver Delivery
Point, due to a partial permanent release to Portland General Electric Company,
effective November 1, 1995.
 4. By Amendment dated January 27, 1997, Shipper's primary delivery point rights
were revised to allow temporary reallocation of up to 20,000 Dths per day of
MDDO from the Northeast Portland Delivery Point to the Portland West/Scapoose
Delivery Point, to match nominations to Portland West/Scapoose Delivery Point
under Shipper's TF-2 Firm Redelivery Transportation Agreement (contract Z-09,
now #100309), effective upon Commission approval of a Portland West/Scapoose
design capacity increase, i.e., April 8, 1997.
 5. By Amendment dated October 29, 1998, the Agreement was revised effective
November 1, 1998, to incorporate Shipper's obligation in conjunction with a
reallocation of 4,938 Dth/d of MDQ from the McKinnon Receipt Point to the Clay
Basin Receipt Point to either reverse that reallocation or pay an Additional
Facility Charge in the event Transporter initiates an expansion project to
reduce displacement in the Clay Basin to Green River corridor.
 6. By Amendment dated January 29, 1999, Shipper's primary delivery point rights
were last revised, effective February 1, 1999.
 7. By Amendment dated September 17, 1999, the Agreement was revised effective
October 1, 1999, to incorporate a contract specific operational flow obligation
due to the realignment of 2,765 Dth/d of MDQs from the Greasewood Receipt Point
and 2,354 from the West Douglas Receipt Point to the Clay Basin Receipt Point.
 8. By Amendment dated December 8, 1999, Shipper transferred 1,155 Dth/day in
Transportation Contract Demand, along with 589 Dth/day of Sumas Receipt Point
MDQ and 566 Dth/day of Opal Receipt Point MDQ to its Service Agreement
(#100058), effective December 15, 1999.
 9. By a Restatement dated February 1, 2007, Transporter and Shipper replaced
the Piceance Cr. (Quick Cycle) Receipt Point with the Hatch Gulch Receipt Point.
 10. Transporter and Shipper have agreed to amend the Primary Term End Date on
Exhibit A from September 30, 2013 to September 30, 2018. Shipper agreed to
extend this contract as part of its bid to obtain certain transportation
capacity posted by Transporter as available capacity in All Shippers Letter
10-123R, pursuant to the procedures set forth in Section 25 of the General Terms
and Conditions of Transporter's FERC Gas Tariff that resulted in Service
Agreement #138587.
 



 
 

--------------------------------------------------------------------------------

 

THEREFORE, in consideration of the premises and mutual covenants set forth
herein, Transporter and Shipper agree as follows:
 
1.  
Tariff Incorporation. Rate Schedule TF-1 and the General Terms and Conditions
(GT&C) that apply to Rate Schedule TF-1, as such may be revised from time to
time in Transporter's FERC Gas Tariff (Tariff), are incorporated by reference as
part of this Agreement, except to the extent that any provisions thereof may be
modified by non-conforming provisions herein.

 
2.  
Transportation Service. Subject to the terms and conditions that apply to
service under this Agreement, Transporter agrees to receive, transport and
deliver natural gas for Shipper, on a firm basis. The Transportation Contract
Demand, the Maximum Daily Quantity at each Primary Receipt Point, and the
Maximum Daily Delivery Obligation at each Primary Delivery Point are set forth
on Exhibit A. If contract-specific OFO parameters are set forth on Exhibit A,
whenever Transporter requests during the specified time period, Shipper agrees
to flow gas as requested by Transporter, up to the specified volume through the
specified transportation corridor.

 
3.  
Transportation Rates. Shipper agrees to pay Transporter for all services
rendered under this Agreement at the rates set forth or referenced herein.
Reservation charges apply to the Contract Demand set forth on Exhibit A. The
maximum currently effective rates (Recourse Rates) set forth in the Statement of
Rates in the Tariff, as revised from time to time, that apply to the Rate
Schedule TF-1 customer category identified on Exhibit A, will apply to service
hereunder unless and to the extent that discounted Recourse Rates or awarded
capacity release rates apply as set forth on Exhibit A or negotiated rates apply
as set forth on Exhibit D. Additionally, if applicable under Section 21 of the
GT&C, Shipper agrees to pay Transporter a facility reimbursement charge as set
forth on Exhibit C.

 
4.  
Transportation Term. This Agreement becomes effective on the date first set
forth above. The primary term begin date for the transportation service
hereunder is set forth on Exhibit A. This Agreement will remain in full force
and effect through the primary term end date set forth on Exhibit A and, if
Exhibit A indicates that an evergreen provision applies,through the established
evergreen rollover periods thereafter until terminated in accordance with the
notice requirements under the applicable evergreen provision.

 
5.  
Non-Conforming Provisions. All aspects in which this Agreement deviates from the
Tariff, if any, are set forth as non-conforming provisions on Exhibit B. If
Exhibit B includes any material non-conforming provisions, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commission acceptance of Transporter's filing of the non-conforming Agreement.

 
6.  
Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, any capacity release conditions, including recall rights, are set forth
on Exhibit A.

 
7.  
Exhibit / Addendum to Service Agreement Incorporation. Exhibit A is attached
hereto and incorporated as part of this Agreement. If any other Exhibits apply,
as noted on Exhibit A to this Agreement, then such Exhibits also are attached
hereto and incorporated as part of this Agreement. If an Addendum to Service
Agreement has been generated pursuant to Sections 11.5 or 22.12 of the GT&C of
the Tariff, it also is attached hereto and incorporated as part of this
Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 
 
8.  
Regulatory Authorization. Transportation service under this Agreement is
authorized pursuant to the Commission regulations set forth on Exhibit A.

 
9.  
Superseded Agreements. When this Agreement takes effect, it supersedes, cancels
and terminates the following agreement(s): Restated Firm Transportation
Agreement dated February 14, 2007, but the following Amendments and/or Addendum
to Service Agreement which have been executed but are not yet effective are not
superseded and are added to and become an Amendment and/or Addendum to this
agreement: None

 
IN WITNESS WHEREOF, Transporter and Shipper have executed this Agreement as of
the date first set forth above.
 

     
Northwest Natural Gas Company
 
Northwest Pipeline GP
By: /S/
 
By: /S/
Name: RANDOLPH S. FRIEDMAN
 
Name: JANE F HARRISON
Title: DIRECTOR, GAS SUPPLY
 
Title: MANAGER NWP MARKETING SERVICES




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Dated and Effective June 21, 2011
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100005)
between Northwest Pipeline GP
and Northwest Natural Gas Company




SERVICE DETAILS
 
1.  
Transportation Contract Demand (CD): 214,889 Dth per day

 
 
2.  
Primary Receipt Point(s):

 

 
Point ID
Name
Maximum Daily Quantities (Dth)
     
4
IGNACIO PLANT
26,101
     
30
LISBON RECEIPT
2,000
     
57
WEST DOUGLAS
2,000
     
59
DRAGON TRAIL
5,000
     
75
CLAY BASIN RECEIPT
18,829
     
80
GREEN RIVER GATHERING
6,033
     
297
SUMAS RECEIPT
108,637
     
401
STARR ROAD RECEIPT
3,122
     
541
SHUTE CREEK PLANT RECEIPT
10,400
     
543
OPAL PLANT
20,727
     
552
WESTGAS ARKANSAS
9,875
     
669
HATCH GULCH
2,165
       
Total
214,889
   

 
 
 
 

--------------------------------------------------------------------------------

 
3.  
Primary Delivery Point(s):

 

 
Point ID
Name
Maximum Daily Delivery Obligation (Dth)
Delivery Pressure (psig)
   
196
PLYMOUTH LNG DELIVERY
10
150
   
202
JOHN DAY DAM
1,060
400
   
205
KLICKITAT
152
250
   
211
CARSON
5
250
   
214
NORTH BONNEVILLE
5
250
   
217
CAMAS
36
300
   
218
NORTH VANCOUVER
6,700
250
   
219
BATTLE GROUND
10
250
   
221
RIDGEFIELD
5
250
   
222
VAN DER SALM
5
60
   
229
KELSO/BEAVER
27,000
450
   
237
JACKSON PRAIRIE DELIVERY
10
0
   
301
WASHOUGAL
10
300
   
303
PORTLAND NORTHEAST
33,000
400
   
304
GRESHAM
7,000
150
   
307
PORTLAND SOUTHEAST
40,000
400
   
309
OREGON CITY
628
165
   
312
MOLALLA
500
400
   
313
MONITOR
5
150
   
314
MOUNT ANGEL
853
150
   
315
MCMINNVILLE-AMITY
15,420
400
   
319
SALEM
17,000
400
   
320
TURNER
4,462
400
   
322
MARION
5
150
   
324
JEFFERSON/SCIO
10
400
   
327
ALBANY
33,132
400
   
330
BROWNSVILLE/HALSEY
3,000
400
   
332
COBURG
500
400
   
334
NORTH EUGENE
15,000
400
   
336
SOUTH EUGENE
2,894
400
   
339
CRESWELL
624
150
   
342
COTTAGE GROVE
1,840
400
   
447
WHITE SALMON/BINGEN
1,340
225
   
448
HOOD RIVER
3,169
225
   
462
SOUTH VANCOUVER
13,000
400
   
464
SALMON CREEK
5,064
250
   
467
PORTLAND WEST/SCAPPOOSE
59,950
450
   
470
DEER ISLAND
1,000
510
   
473
DALLESPORT
2,100
150
   
474
THE DALLES
3,062
150
     
Total
299,566
   

 
 
 
 

--------------------------------------------------------------------------------

 
Specified conditions for Delivery Pressure, pursuant to Section 2.4 of the
General Terms and Conditions: None
 
4.  
Customer Category:

 
a.  
Large Customer

 
b.  
Incremental Expansion Customer: No

 
 
5.  
Recourse or Discounted Recourse Transportation Rates:

 
a.  
Reservation Charge (per Dth of CD):

 
Maximum Base Tariff Rate, plus applicable surcharges.
 
b.  
Volumetric Charge (per Dth):

 
Maximum Base Tariff Rate, plus applicable surcharges
 
c.  
Additional Facility Reservation Surcharge Pursuant to Section 3.4 of Rate

 
Schedule TF-1 (per Dth of CD):None
 
d.  
Rate Discount Conditions Consistent with Section 3.5 of Rate Schedule

 
 
 
 

--------------------------------------------------------------------------------

 
TF-1:
 
Not Applicable
 
6.  
Transportation Term:

 
a.  
Primary Term Begin Date:

 
November 01, 1992
 
b.  
Primary Term End Date:

 
September 30, 2018
 
c.  
Evergreen Provision:

 
Yes, grandfathered unilateral evergreen under Section 12.3 of Rate Schedule TF-1
 
7.  
Contract-Specific OFO Parameters:

 
Time
Period
Volume (Dth/d)
Transmission Corridor
 
11/01/1992 to
09/30/2018
up to 321
WEST DOUGLAS (57)
to CLAY BASIN DELIVERY (77)

 
8.  
Regulatory Authorization: 18 CFR 284.223

 
9.  
Additional Exhibits:

 

 
Exhibit B Yes, dated February 14, 2007
 
Exhibit C No
 
Exhibit D No
 
Exhibit E No


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Dated and Effective February 14, 2007, subject to Commission acceptance
to the
Rate Schedule TF-1 Service Agreement
(Contract No. 100005)
between Northwest Pipeline GP
and Northwest Natural Gas Company
 
NON-CONFORMING PROVISIONS
1. Primary Receipt Points/Additional Facility Reservation Surcharge
The following provision, as reflected in the October 29, 1998 amendment to
contract #100005, was accepted as non-conforming by the Commission on May 5,
1999 in Docket No. GT99-16-000.
In the event Transporter initiates an expansion project designed in part to
reduce the volumetric level of southflow displacement required for Transporter
to accommodate its aggregate firm northflow transportation commitments through
the Clay Basin to Green River corridor, Shipper must either (1) reallocate 4,938
Dth/d of MDQ from the Clay Basin Receipt Point back to the McKinnon Receipt
Point if capacity is available at that point, otherwise to a mutually agreeable
receipt point north of Green River that has available capacity, or (2) agree to
pay an Additional Facility Charge pursuant to Section 3.4 of Rate Schedule TF-1
based on the estimated difference in expansion project cost with and without the
reallocation described in option 1. Shipper must execute an amendment reflecting
its election of either option 1 or 2 within 30 days after written notification
from Transporter.
2. Primary Delivery Points
The following provision, as reflected in the January 27, 1997 amendment to
contract #100005, was accepted as non-conforming by the Commission on May 23,
1997 in Docket No. GT97-21-000.
On any day Shipper nominates deliveries to the Portland West Delivery Point on
its Z-09 (now 100309) Firm Redelivery Transportation Agreement, the Northeast
Portland Delivery Point MDDO shall decrease and the Portland West Delivery Point
MDDO shall increase by the lesser of 20,000 MMBtu per day or the volume
nominated to the Portland West Delivery Point under Z-09 (now 100309).
 
